Case 1:19-cv-00286-RJJ-PJG ECF No. 50 filed 07/09/19 PageID.1784 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MELISSA BUCK; CHAD BUCK; and
SHAMBER FLORE; ST. VINCENT
CATHOLIC CHARITIES,
                                                    No. 1:19-cv-00286
      Plaintiffs,
                                                    HON. ROBERT J. JONKER
v.
                                                    MAG. PHILLIP J. GREEN
ROBERT GORDON, in his official
capacity as the Director of the Michigan
Department of Health and Human Services;            STIPULATION TO EXTEND
HERMAN MCCALL, in his official capacity             PLAINTIFFS’ AND STATE
as the Executive Director of the Michigan           DEFENDANTS’ DEADLINE
Children’s Services Agency; DANA NESSEL,            TO RESPOND TO FEDERAL
in her official capacity as Michigan Attorney       DEFENDANTS’ MOTION TO
General; ALEX AZAR, in his official capacity        DISMISS (DOC. 44)
as Secretary of Health and Human Services;
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

      Defendants.
                                                /
Lori H. Windham                                     Toni L. Harris (P63111)
Attorney for Plaintiffs                             Joshua S. Smith (P63349)
The Becket Fund for Religious Liberty               Precious S. Boone (P81631)
1200 New Hampshire Ave. NW, Ste. 700                Attorneys for State Defendants
Washington, DC 20036                                Michigan Department of
(202) 955-0095                                      Attorney General
lwindham@becketlaw.org                              Health, Education & Family
                                                    Services Division
Christopher Alan Bates                              P.O. Box 30758
Attorney for Defendants Alex Azar                   Lansing, MI 48909
 and United States Department of Health             (517) 335-7603
and Human Services                                  HarrisT19@michigan.gov
U.S. Department of Justice
950 Pennsylvania Ave., NW
Washington, D.C. 20530
(202) 514-3307
christopher.a.bates@usdoj.gov
Case 1:19-cv-00286-RJJ-PJG ECF No. 50 filed 07/09/19 PageID.1785 Page 2 of 4



  STIPULATION TO EXTEND PLAINTIFFS’ AND STATE DEFENDANTS’
       DEADLINE TO RESPOND TO FEDERAL DEFENDANTS’
                 MOTION TO DISMISS (DOC. 44)

      The parties, by and through undersigned counsel, stipulate to extend the

deadline for Plaintiffs and State Defendants to respond to Federal Defendants’

Motion to Dismiss, Doc. 44. The parties agree to the following briefing schedule to

Federal Defendants’ Motion to Dismiss:

      1.     Plaintiffs’ and State Defendants’ Responses are due on or before
             August 9, 2019; and

      2.    Federal Defendants’ Reply is due on or before August 30, 2019.


      WHEREFORE, the parties respectfully request that this Honorable Court

enter the attached proposed stipulated order to extend the deadline for Plaintiffs

and State Defendants to respond to Federal Defendants’ Motion to Dismiss, Doc.

44.


      IT IS SO STIPULATED.



Dated: July 3, 2019                          /s/ Joshua S. Smith
                                             Joshua S. Smith (P63349)
                                             Attorney for State Defendants
                                             Michigan Department of
                                             Attorney General
                                             Health, Education & Family
                                             Services Division
                                             P.O. Box 30758
                                             Lansing, MI 48909
                                             (517) 335-7603
                                             HarrisT19@michigan.gov




                                         2
Case 1:19-cv-00286-RJJ-PJG ECF No. 50 filed 07/09/19 PageID.1786 Page 3 of 4




Dated: July 3, 2019                       /s/ Christopher A. Bates
                                         Christopher Alan Bates
                                         Attorney for Defendants Alex Azar
                                         and United States Department of
                                         Health and Human Services
                                         U.S. Department of Justice
                                         950 Pennsylvania Ave., NW
                                         Washington, D.C. 20530
                                         (202) 514-3307
                                         christopher.a.bates@usdoj.gov


Dated: July 3, 2019                      /s/ Lori H. Windham
                                         Lori H. Windham
                                         Attorney for Plaintiffs
                                         The Becket Fund for Religious
                                         Liberty
                                         1200 New Hampshire Ave., NW
                                         Ste. 700
                                         Washington, DC 20036
                                         (202) 955-0095
                                         lwindham@becketlaw.org




                                     3
Case 1:19-cv-00286-RJJ-PJG ECF No. 50 filed 07/09/19 PageID.1787 Page 4 of 4



     ORDER GRANTING STIPULATION TO EXTEND DEADLINES TO
      RESPOND TO FEDERAL DEFENDANTS’ MOTION TO DISMISS

      This matter having come before the Court upon the parties’ Stipulation to

extend the deadline for Plaintiffs and State Defendants to respond to Federal

Defendants’ Motion to Dismiss, Doc. 44,

         IT IS HEREBY ORDERED that the briefing schedule to Federal

Defendants’ Motion to Dismiss shall be:

      1.       Plaintiffs’ and State Defendants’ Responses are due on or before
               August 9, 2019; and

      2.       Federal Defendants’ Reply is due on or before August 30, 2019.


      IT IS SO ORDERED.




Dated:     July 9, 2019                  /s/ Robert J. Jonker
                                        _____________________________
                                        HON. ROBERT J. JONKER
                                        United States District Court Judge




                                          4
